Citation Nr: 1208120	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-28 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus (DM).

2.  Whether new and material evidence has been presented to reopen a claim for service connection for glaucoma.

3.  Entitlement to an effective date earlier than June 21, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. 

This matter comes to the Board of Veterans' Appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied entitlement to service connection for hypertension.  In September 2009, the Board remanded this case.

In the September 2009 remand, the Board directed that the RO provide the Veteran with a statement of the case on the issue of service connection for diabetes mellitus.  The RO issued an statement of the case addressing this issue on August 23, 2010.  However, the Veteran did not submit a substantive appeal.  His representative acknowledged that he did not appeal this issue in a November 2011 VA Form 646.  Thus, the issue of service connection for diabetes mellitus is not on appeal before the Board.

The issues of whether new and material evidence has been presented to reopen a claim for service connection for glaucoma and entitlement to an effective date earlier than June 21, 2004, for the award of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not manifest during service, within one year of service separation, nor is it otherwise attributable to service, and the Veteran is not service connected for diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An August 2004 RO letter informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was told that conditions cannot be considered secondary to a disability until the disability (i.e., diabetes mellitus) has been service connected.  As the claim for service connection for hypertension is herein denied, no disability rating or effective date will be assigned so there is no prejudice under Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal and complied with the Board's September 2009 Remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was provide a statement of the case on the issue of service connection for diabetes mellitus in August 2010, but did not perfect an appeal.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The records satisfy 38 C.F.R. § 3.326.  

The Board also finds that a VA examination is not necessary to determine whether his hypertension is related to his period of service.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, hypertension was neither manifest nor diagnosed during service or the initial post-service year.  Also significant is the fact that hypertension was first identified years after the Veteran's period of honorable service.  Additionally, the Veteran does not contend that hypertension had its onset during active service or that he has experienced a continuity of symptomatology since service.  Rather, he claims that his hypertension is secondary to diabetes mellitus and that it had its onset after he was diagnosed as having diabetes mellitus.  See Statements from the Veteran dated in June 2004 and August 2004.  However, diabetes mellitus is not service connected.  In light of these findings, the Board finds that a VA examination is not required.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

Finally, the Board notes that while evidence was recently received at the Board for which initial AOJ jurisdiction was not waived, it is cumulative of evidence already of record as it shows a continued diagnosis of hypertension.  Therefore, remand for the issuance of a supplemental statement of the case is not required.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The service treatment records do not reflect any complaints, findings, treatment, or diagnosis of hypertension.  At the time of separation, the Veteran reported that he did not know if he had high or low blood pressure.  However, physical examination did not reveal hypertension.  His blood pressure was recorded as 130/70.  Likewise, the post-service evidence does not reflect any manifestations of hypertension in the initial post-service year.

Records from SSA include an April 1996 stress test which showed that the Veteran had normal blood pressure responses during testing.  In July 1996 SSA documents, the Veteran reported that he had been prescribed high blood pressure medication in 1996.  VA records contained in the SSA records showed that in December 1997, the Veteran was still taking blood pressure medication.  September 1999 records noted that the Veteran had a diagnosis of hypertension, but was not taking medication at that time.  These VA records are also contained elsewhere in the claims file, separate from the SSA records, and reflect the same findings.

Thus, in sum, there were no manifestations of hypertension during service from November 1972 to November 1974.  There were no manifestations of hypertension in the initial post-service year.  The initial findings reflecting hypertension were dated in 1996, over two decades later.  There is no competent evidence connecting the diagnosis of hypertension to service.  The Veteran, while competent to report symptoms, has not in fact pointed to any inservice symptoms or post-service symptoms in the initial post-service year or since that time.  He has not reported the onset of hypertension during service or experiencing a continuity of symptomatology since service.  No competent lay or medical evidence suggests that hypertension is etiologically related to service or that it was manifest within one year of separation from service.  

Rather, the Veteran asserts that his hypertension is secondary to his diabetes mellitus.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, the Veteran has not been awarded service connection for diabetes mellitus.  Thus, service connection for hypertension as secondary to diabetes mellitus is denied as a matter of law.    

Accordingly, service connection for hypertension is not warranted on a presumptive basis, on a direct basis, or on a secondary basis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

In an August 2010 rating decision, the RO awarded service connection for PTSD effective from June 21, 2004 and found that the Veteran had not submitted new and material evidence to reopen a claim for service connection for glaucoma.  In a statement received in October 2010, the Veteran stated that he was owed 7 more months for PTSD and that he should be paid from November 12, 2003.  In a separate statement received that same month, he submitted a statement expressing disagreement with the denial of service connection for glaucoma.  Thus, the Veteran has filed a notice of disagreement (NOD) to the August 2010 rating decision.  However, it does not appear that the RO issued a statement of the case (SOC) in response to the Veteran's NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of whether new and material evidence has been presented to reopen a claim for service connection for glaucoma and entitlement to an effective date earlier than June 21, 2004, for the award of service connection for PTSD.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


